

Exhibit 10.4

PERFORMANCE AWARD AGREEMENT
[Full Name of Employee]

[Date]




Dear [First Name]:
Pursuant to the Amended and Restated 2011 Cash Incentive Plan (the “Plan”) of
AMC Networks Inc. (the “Company”), you have been selected by the Compensation
Committee of the Board of Directors of the Company to receive a contingent cash
award (the “Award”) effective as of March 12, 2013 (the “Effective Date”).
Capitalized terms used, but not defined, in this agreement (this “Agreement”)
have the meanings given to them in the Plan. The Award is subject to the terms
and conditions set forth below:
1.Amount and Payment of Award. In accordance with the terms of this Performance
Award Agreement, the target amount of your contingent Award is
$__________________ (the “Target Award”), which may be increased or decreased to
the extent the performance objectives set forth on Annex 1 hereto (the
“Objectives”) have been attained in respect of the period from January 1, 2013
through December 31, 2015 (the “Performance Period”). The Award, calculated in
accordance with Annex 1 attached hereto, will become payable to you upon the
date on which the Committee (as defined in Section 11 below) determines the
Company’s performance against the Objectives (the “Award Date”) provided, that
you have remained in the continuous employ of the Company or one of the AMC
Subsidiaries from the Effective Date through the Award Date.
2.    Termination of Employment. If, on or prior to the Award Date, your
continuous employment by the Company or one of the AMC Subsidiaries ends for any
reason, other than as a result of your death, then you will automatically
forfeit all of your rights and interest in the Award regardless of whether the
Objectives are attained.
3.    Death. If, prior to the end of the Performance Period, your employment
with the Company or any of the AMC Subsidiaries is terminated as a result of
your death then your estate will receive, promptly (and in any event within 30
days) following the date of such termination, payment of the Target Award
prorated for the number of completed months of your employment during the
Performance Period prior to such termination. If after the end of the
Performance Period but prior to the Award Date, your employment with the Company
or any of the AMC Subsidiaries is terminated as a result of your death then your
estate will receive, on the date payment is made to active eligible employees of
the Company, the Award, if any, to which you would have been entitled on the
Award Date had your employment not been so terminated.

-1-

--------------------------------------------------------------------------------



4.    Going Private Transaction or Change in Control.
a.    Going Private Transaction. Notwithstanding anything to the contrary
contained in this Agreement, if at any time a Going Private Transaction (as
defined below) occurs and immediately prior to such transaction you are employed
by the Company or one of the AMC Subsidiaries, the Target Award shall become
payable to you whether or not the Objectives have been attained at the earliest
of (i) January 1, 2016, (ii) the date of your death or (iii) the date subsequent
to the Going Private Transaction on which your employment with the Company, the
Surviving Entity or one of the AMC Subsidiaries is terminated (A) by the
Company, the Surviving Entity or one of the AMC Subsidiaries other than for
Cause (as defined below) or (B) by you for Good Reason (as defined below),
provided, in each case, that you remain in the continuous employ of the Company,
the Surviving Entity or one of the AMC Subsidiaries from the Effective Date
through such date. Notwithstanding the foregoing, if you become entitled to
payment of the Target Award by virtue of a termination in accordance with
(iii)(A) or (iii)(B) of this Section 4(a) and are determined by the Company to
be a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A of the IRC”), the Target Award
shall be paid to you on the earlier of: (i) January 1, 2016, (ii) the date that
is six months from your date of employment termination and (iii) any other date
on which such payment or any portion thereof would be a permissible distribution
under Section 409A of the IRC. In the event of such a determination, the Company
shall promptly following the date of your employment termination set aside such
amount for your benefit in a “rabbi trust” that satisfies the requirements of
Revenue Procedure 92-64, and on a monthly basis shall deposit into such trust
interest in arrears (compounded quarterly at the rate provided below) until such
time as such amount, together with all accrued interest thereon, is paid to you
in full pursuant to the previous sentence; provided, that no payment will be
made to such rabbi trust if it would be contrary to law or cause you to incur
additional tax under Section 409A of the IRC. The initial interest rate shall be
the average of the one-year LIBOR fixed rate equivalent for the ten business
days prior to the date of your employment termination.
b.    Change in Control. Notwithstanding anything to the contrary contained in
this Agreement but subject to the subsections of this Section 4(b), if at any
time a Change of Control (as defined below) of the Company occurs and
immediately prior to such transaction you are employed by the Company or one of
the AMC Subsidiaries, you will be entitled to the payment of the Target Award
whether or not the Objectives have been attained.
i.    If the actual Change of Control:
(A)    is a permissible distribution event under Section 409A of the IRC or
payment of the Award promptly upon such event is otherwise permissible under
Section 409A of the IRC (including, for the avoidance of doubt, by reason of the
inapplicability of Section 409A of the IRC to the Award), then the Target Award
shall be paid to you by the Company promptly following the Change of Control; or
(B)    is not a permissible distribution event under Section 409A of the IRC and
payment of the Award promptly upon such event is not otherwise permissible under
Section 409A of the IRC, then the Target Award shall be paid to you by the
Company (together with interest thereon pursuant to Section 4(b)(ii) below) on
the earliest to occur of:

-2-

--------------------------------------------------------------------------------



(1)    any subsequent date on which you are no longer employed by the Company,
the Surviving Entity or any of the AMC Subsidiaries for any reason other than
termination of your employment by one of such entities for Cause (provided that
if you are determined by the Company to be a “specified employee” within the
meaning of Section 409A of the IRC, six months from such date);
(2)    any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC; or
(3)    January 1, 2016.
ii.    Upon any Change of Control, to the extent any amounts are due to be paid
to you at a later date pursuant to Section 4(b)(i)(B) above, the Company shall
promptly following the Change of Control set aside such amount for your benefit
in a “rabbi trust” that satisfies the requirements of Revenue Procedure 92-64,
and on a monthly basis shall deposit into such trust interest in arrears
(compounded quarterly at the rate provided below) until such time as such
amount, together with all accrued interest thereon, is paid to you in full
pursuant to Section 4(b)(i)(B) above); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of the Change of Control and shall adjust annually based on
the average of such rate for the ten business days prior to each anniversary of
the Change of Control.
If and to the extent that any payment under this Section 4 is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the IRC and is payable to you by reason of your termination of
employment, then such payment shall be made to you only upon a “separation from
service” as defined for purposes of Section 409A of the IRC under applicable
regulations.
5.    Definitions. For purposes of this Agreement:
“Cause” means, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an Affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).
“Going Private Transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.

-3-

--------------------------------------------------------------------------------



“Good Reason” means: (a) without your express written consent any reduction in
your base salary or target bonus opportunity, or any material impairment or
material adverse change in your working conditions (as the same may from time to
time have been improved or, with your written consent, otherwise altered, in
each case, after the Effective Date) at any time after or within ninety (90)
days prior to the Going Private Transaction including, without limitation, any
material reduction of your other compensation, executive perquisites or other
employee benefits (measured, where applicable, by level or participation or
percentage of award under any plans of the Company), or material impairment or
material adverse change of your level of responsibility, authority, autonomy or
title, or to your scope of duties; (b) any failure by the Company to comply with
any of the provisions of this Agreement, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by you; (c) the Company’s requiring you to be based at any office
or location more than thirty-five (35) miles from your location immediately
prior to the Going Private Transaction except for travel reasonably required in
the performance of your responsibilities; or (d) any failure by the Company to
obtain the assumption and agreement to perform this Agreement by a successor.
“Surviving Entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the assets of the Company as
constituted immediately prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported on
NASDAQ, then such parent entity shall be deemed to be the Surviving Entity,
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of substantially all the assets of the Company shall
be deemed to be the Surviving Entity.
6.    Termination. Except for a right which has accrued to receive a payment on
account of the Award, this Agreement shall automatically terminate and be of no
further force and effect on the Award Date.
7.    Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Award other than to the extent provided in the Plan.
8.    Unfunded Obligation. The Plan will at all times be unfunded and, except as
set forth in Section 4(b) of this Agreement, no provision will at any time be
made with respect to segregating any assets of the Company or any of its
Affiliates for payment of any benefits under the Plan, including, without
limitation, those covered by this Agreement. Your right or that of your estate
to receive payments under this Agreement shall be an unsecured claim against the
general assets of the Company, including any rabbi trust established pursuant to
Section 4(b). Neither you nor your estate shall have any rights in or against
any specific assets of the Company other than the assets held by the rabbi trust
established pursuant to Section 4(b).
9.    Tax Representations and Tax Withholding. You hereby acknowledge that you
have reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Award. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Affiliates or any of their respective
agents. If, in connection with the Award, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 8 of the Plan.

-4-

--------------------------------------------------------------------------------



10.    Right of Offset. You hereby agree that if the Company shall owe you any
amount that does not constitute “non-qualified deferred compensation” pursuant
to Section 409A of the IRC (the “Company-Owed Amount”) under this Agreement,
then the Company shall have the right to offset against the Company-Owed Amount,
to the maximum extent permitted by law, any amounts that you may owe to the
Company or the AMC Subsidiaries of whatever nature.
11.    The Committee. For purposes of this Agreement, the term “Committee” means
the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.
12.    Committee Discretion. The Committee has full discretion with respect to
any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.
13.    Amendment. The Committee reserves the right at any time and from time to
time to amend or revise the terms and conditions set forth in this Agreement,
except that the Committee may not make any such amendment or revision in a
manner unfavorable to you (other than if immaterial) without your consent. Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.
14.    Award Subject to the Plan. The Award and all other amounts payable
hereunder are subject to the Plan.
15.    Entire Agreement. Except for any employment agreement between you and the
Company or any of its Affiliates in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Award covered hereby and supersede all prior
understandings and agreements. In the event of a conflict among the documents
with respect to the terms and conditions of the Award covered hereby, the
documents will be accorded the following order of authority: the terms and
conditions of the Plan will have highest authority followed by the terms and
conditions of your employment agreement, if any, followed by the terms and
conditions of this Agreement.
16.    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Company and its
successors and assigns.
17.    Governing Law. This Agreement shall be deemed to be made under, and in
all respects be interpreted, construed and governed by and in accordance with,
the laws of the State of New York without regard to conflict of law principles.
18.    Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement and the Plan, and hereby waive, and agree not to assert, as a defense
that you are not subject thereto or that the venue thereof may not be
appropriate. You agree that the mailing of process or other papers in connection
with any action or proceeding in any manner permitted by law shall be valid and
sufficient service.

-5-

--------------------------------------------------------------------------------



19.    Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.
20.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
21.    Exclusion from Compensation Calculation. By acceptance of this Agreement,
you shall be considered in agreement that the Award shall be considered special
incentive compensation and will be exempt from inclusion as “wages” or “salary”
in pension, retirement, life insurance and other employee benefits arrangements
of the Company and its Affiliates, except as determined otherwise by the
Company. In addition, each of your beneficiaries shall be deemed to be in
agreement that the Award shall be exempt from inclusion in “wages” or “salary”
for purposes of calculating benefits of any life insurance coverage sponsored by
the Company or any of its Affiliates.
22.    No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed to confer on you any right to continue in the employ
of the Company or any Affiliate, or derogate from the right of the Company or
any Affiliate, as applicable, to retire, request the resignation of, or
discharge you, at any time, with or without cause.
22.    AMC Subsidiaries. For purposes of this Agreement, “AMC Subsidiary” shall
mean the direct and indirect subsidiaries of the Company (or, in the case of a
Going Private Transaction or Change in Control, the direct or indirect
subsidiaries of the Surviving Entity).
23.    Section 409A. It is the Company’s intent that payments under this
Agreement be exempt from, or comply with, the requirements of Section 409A of
the IRC, and that this Agreement be administered and interpreted accordingly. If
and to the extent that any payment or benefit under this Agreement, or any plan
or arrangement of the Company or its affiliates, is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A of the
IRC and is payable to you by reason of your termination of employment, then (a)
such payment or benefit shall be made or provided to you only upon a “separation
from service” as defined for purposes of Section 409A of the IRC under
applicable regulations and (b) if you are a “specified employee” (within the
meaning of Section 409A of the IRC and as determined by the Company), such
payment or benefit shall not be made or provided before the date that is six
months after the date of your separation from service (or your earlier death).
Any amount not paid in respect of the six month period specified in the
preceding sentence will be paid to you, together with interest on such delayed
amount at the rate equal to the average of the one-year LIBOR fixed rate
equivalent for the ten business days prior to the date of your separation from
service (or your earlier death), in a lump sum after the expiration of such six
month period. The Committee will determine the Company’s performance against the
Objectives under Section 1 hereof during the calendar year immediately following
the Performance Period. This Section 23 will also apply to all previous awards
granted to you pursuant to the Plan. Each payment under this Agreement will be
treated as a separate payment under Section 409A of the IRC.
24.    Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

-6-

--------------------------------------------------------------------------------



25.    Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Effective Date.
26.    Signatures. Execution of this Agreement by the Company may be in the form
of an electronic or similar signature, and such signature shall be treated as an
original signature for all purposes.


AMC NETWORKS INC.


 
 
By:


 
Joshua Sapan


 
President and CEO







By your signature, you (i) acknowledge that a complete copy of the Plan and an
executed original of this Agreement have been made available to you and
(ii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.
 
Name:

        
                            

-7-

--------------------------------------------------------------------------------



 


Annex 1


    
AMC Networks Performance Objectives
($ in thousands)


[TBD]



-8-